Exhibit 10.1



 
FIRST AMENDMENT
TO LOAN AND SECURITY AGREEMENT
 
This First Amendment to Loan and Security Agreement (this “Amendment”) is dated
as of May 19, 2009 and is between Anchor Funding Services, LLC (“Borrower”),
Textron Financial Corporation (acting in the capacity as lender as described in
the Loan Agreement defined below (in such capacity, “Lender”)) and Textron
Financial Corporation (acting in the capacity as administrative agent as
described in the Loan Agreement defined below (in such capacity, “Agent”)).
 
Borrower, Lender and Agent are party to that certain Loan and Security
Agreement, dated as of November 21, 2008 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”);
 
Borrower has requested that Agent and Lender amend the Loan Agreement.
 
Agent and Lender are willing to provide the amendments subject to and upon the
terms and conditions set forth herein.
 
In consideration of the premises and the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto covenant and agree as follows:
 
1.  DEFINITIONS
 
.  Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement, as amended hereby.
 
2.  AMENDMENTS TO LOAN AGREEMENT
.
 
(a) The “Definitions” section of the Loan Agreement is hereby amended by
inserting the following new definition in appropriate alphabetical order:
 
“Funded Debt” of any Person means, without duplication, the following: (a) all
obligations for Money Borrowed, (b) all obligations (including, during the
non-cancellable term of any lease in the nature of a title retention agreement,
all future payment obligations under such lease discounted to their present
value in accordance with GAAP) secured by any Lien to which any property or
asset owned or held by such Person is subject, whether or not the obligation
secured thereby shall have been assumed by such Person, (c) all obligations of
other Persons which such Person has guaranteed, including, but not limited to,
all obligations of such Person consisting of recourse liability with respect to
accounts receivable sold or otherwise disposed of by such Person and (d) in the
case of Borrower (without duplication) all Obligations under the Loan Documents.
 
 
1

--------------------------------------------------------------------------------


 
 
 
(b) The “Definitions” section of the Loan Agreement is hereby amended by
amending and restating the definition of “Adjusted Tangible Net Worth” as
follows:
 
“Adjusted Tangible Net Worth” means, with respect to Borrower, on a consolidated
basis (a) stockholder’s equity determined in accordance with GAAP, plus (b) the
outstanding principal balance of Subordinated Indebtedness, plus (c) the amount
of the non-cash preferred stock dividend accrual, minus (d) Intangible Assets
including but not limited to all unamortized debt discount and expense,
unamortized research and development expense, unamortized deferred charges,
goodwill, intellectual property, unamortized excess of investments in
subsidiaries over equity  at dates of acquisition, deferred taxes, deferred
financing costs and all similar items which should properly be treated as
intangibles in accordance with GAAP, minus (e) all loans or advances to
Affiliates of Borrower.
 
(c) The “Definitions” section of the Loan Agreement is hereby amended by
amending and restating the definition of “Initial Term” as follows:
 
“Initial Term” means the period commencing on the Agreement Date and ending on
December 31, 2009.
 
(d) The “Definitions” section of the Loan Agreement is hereby amended by
amending and restating the definition of “Leverage Ratio” as follows:
 
“Leverage Ratio” means, as of the last day of each calendar month, the ratio of
(a)(i) Funded Debt of Parent and its Subsidiaries as of such day on a
consolidated basis, minus (ii) Subordinated Indebtedness, if any, of Borrower as
of such day to (b)(i) Adjusted Tangible Net Worth of Parent and its Subsidiaries
as of such day on a consolidated basis, plus (ii) Subordinated Indebtedness of
Borrower as of such day.
 
(e) The “Definitions” section of the Loan Agreement is hereby amended by
amending and restating the definition of “Maximum Credit” as follows:
 
“Maximum Credit” means the amount of $5,000,000.
 
(f) The “Definitions” section of the Loan Agreement is hereby amended by
deleting the definition of “Maximum Credit Increase Conditions” and the
definition of “Maximum Credit Increase Notice.”
 
(g) The “Definitions” section of the Loan Agreement is hereby amended by
amending and restating the definition of “Termination Date” as follows:
 
“Termination Date” means the earliest to occur of: (a) the end of the Initial
Term, (b) such date as the Obligations shall have been accelerated pursuant to
the provisions of Section 10.2 or (c) such date as all Obligations shall have
been indefeasibly paid in full and the Revolving Credit Facility shall have been
terminated.
 
(h) Section 1.1(c) of the Loan Agreement is hereby amended by amending and
restating it in its entirety as follows:
 
 
 
2

--------------------------------------------------------------------------------


 
 
 
[INTENTIONALLY OMITTED].
 
(i) Section 2.1 of the Loan Agreement is hereby amended by amending and
restating it in its entirety as follows:
 
Closing Date and Post Termination Date Fees. On the Closing Date, Borrower shall
pay to Agent a fee (the “Closing Fee”) equal to $50,000, which fee shall be
non-refundable in any circumstance and shall be fully earned by Agent on the
Closing Date. Additionally, if all Obligations have not been indefeasibly paid
in full on or before the end of the Initial Term, then on January 1, 2010
Borrower shall pay to Agent a fee equal to $50,000, which fee shall be
non-refundable in any circumstance and shall be fully earned by Agent at the end
of the Initial Term.
 
(j) Section 2.2 of the Loan Agreement is hereby amended by amending and
restating it in its entirety as follows:
 
Unused Line Fee.  Commencing January 31, 2009 and on the last Business Day of
each calendar month thereafter Borrower shall pay to Agent, for the benefit of
Lenders, the Unused Line Fee due in respect of such calendar month then ending,
which Unused Line Fee shall accrue from and include January 1, 2009, until but
not including, the Termination Date.
 
(k) Section 8.6 of the Loan Agreement is hereby amended by amending and
restating it in its entirety as follows:
 
(a)           Borrower shall not permit the Leverage Ratio to be greater than
(i) .5 to 1.0 as of the last day of its 2008 Fiscal Year and (ii) 2.35 to 1.0 as
of the last day of each Fiscal Quarter thereafter.
 
(b)           Borrower shall not permit Adjusted Tangible Net Worth to be less
than $2,500,000 as of the last day of its 2008 Fiscal Year and as of the last
day of each Fiscal Quarter thereafter.
 
(c)           Borrower shall not permit EBITDA to be less than a negative
$300,000 as of the last day of each Fiscal Quarter.
 
(d)           Borrower shall not permit Availability at any time to be less than
five percent (5%) of the amount indicated on the most recent Borrowing Base
Certificate (inclusive of all fees, charges, expenses and all Liabilities and
other payables are current within ordinary payment terms).
 
All amounts referenced in this Section 8.6 shall be determined in accordance
with GAAP.
 
3.  LENDER CONSENT TO PORTFOLIO PURCHASES.Notwithstanding anything to the
contrary in Section 8.9 of the Loan Agreement, Lender hereby consents to
Borrower purchasing all or any substantial part of the assets of any Person if
such assets consist solely of Purchased Accounts.
 
 
 
3

--------------------------------------------------------------------------------


 
 
4.  REPRESENTATIONS AND WARRANTIES
 
.  Borrower hereby represents and warrants to Lender and Agent as follows:
 
(a) Borrower has the requisite power and authority to execute and deliver this
Amendment and the authority to perform its obligations hereunder and under the
Loan Documents to which it is a party.  The execution, delivery, and performance
of this Amendment and the performance by Borrower of each Loan Document to which
it is a party (i) have been duly approved by all necessary action and no other
proceedings are necessary to consummate such transactions; and (ii) are not in
contravention of (A) any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court or governmental
authority binding on it, (B) the terms of its organizational documents, or (C)
any provision of any material contract or undertaking to which it is a party or
by which any of its properties may be bound or affected;
 
(b) This Amendment has been duly executed and delivered by Borrower.  This
Amendment, upon its effectiveness in accordance with the terms hereof, and each
Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto;
 
(c) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;
 
(d) Borrower does not have any actual or potential claim or cause of action
against Lender or Agent or both for any actions or events occurring on or before
the date hereof, and Borrower hereby waives and releases any right to assert
same;
 
(e) No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment; and
 
(f) The representations and warranties in the Loan Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
 
5.  RELEASE OF CLAIMS
 
. To induce Agent and Lender to enter into this Agreement, Borrower hereby
waives, remises, acquits, releases and forever discharges Agent and Lender and
their respective predecessors, successors, assigns, affiliates, shareholders,
directors, officers, directors, accountants, attorneys, employees, agents and
representatives of, from and against any and all claims, actions, causes of
action, suits, proceedings, contracts, judgments, damages, accounts, reckonings,
executions, and liabilities whatsoever of every name and nature, whether known
or unknown, whether or not well founded in fact or in law, and whether in law,
at equity or otherwise, which Borrower ever had or now has for or by reason of
any matter, cause or anything whatsoever to this date relating to or arising out
of any of the Loan Documents or otherwise, including, without limitation, any
actual or alleged act or omission of or on behalf of Agent or Lender with
respect to the Loan Documents and any security interest, liens or collateral in
connection therewith, or the enforcement of any of Agent’s or any Lender’s
rights or remedies thereunder.  Borrower represents and warrants to Agent and
Lender that Borrower has not transferred or assigned to any Person any claim
that Borrower ever had or claimed to have against Agent or Lender.  The terms of
this Section shall survive the termination of the Loan Documents.
 
 
4

--------------------------------------------------------------------------------


 
 
 
6.      CONDITIONS PRECEDENT TO THIS AMENDMENT
 
.  Upon the satisfaction of each of the following conditions precedent to the
effectiveness of this Amendment and each and every provision hereof, this
Amendment will be effective as of March 31, 2009:
 
(a) Agent shall have received this Amendment, duly executed by Borrower and
acknowledged by Guarantors, and the same shall be in full force and effect;
 
(b) The representations and warranties in the Loan Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);
 
(c) No Default or Event of Default shall have occurred and be continuing as of
the date of the effectiveness of this Amendment after giving effect to this
Amendment; and
 
(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower.
 
7.
 
6.  CONSTRUCTION
 
.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF RHODE ISLAND, WITHOUT REFERENCE TO APPLICABLE CONFLICT OF
LAWS PRINCIPLES.
 
8.  ENTIRE AMENDMENT; EFFECT OF AMENDMENT
 
.  This Amendment, and terms and provisions hereof, constitute the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except for the amendments expressly set forth in
Section 2 hereof, the Loan Agreement and other Loan Documents shall remain
unchanged and in full force and effect. Except as expressly set forth herein,
the execution, delivery, and performance of this Amendment shall not operate as
a waiver of or as an amendment of any right, power, or remedy of the Agent or
Lender or both as in effect prior to the date hereof.  The amendments set forth
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse future non-compliance with the Loan Agreement, and shall not operate as a
consent to any further amendment or other matter, under the Loan Documents.  To
the extent any terms or provisions of this Amendment conflict with those of the
Loan Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control.  This Amendment is a Loan Document.
 
 
5

--------------------------------------------------------------------------------


 
9.  COUNTERPARTS; TELEFACSIMILE EXECUTION
 
.  This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment.  Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.
 
10.    NO NOVATION.  This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord or satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.
 
11.    WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY WAIVE THEIR RIGHT TO
TRIAL BY JURY OF ANY MATTER ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
SUBJECT MATTER HEREOF.
 
12.  MISCELLANEOUS
 
.
 
(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.
 
(b) Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.
 
BORROWER:
ANCHOR FUNDING SERVICES, LLC
 
 
     
By:
___________________________
 
Print Name:
___________________________
 
Title:
___________________________



LENDER:
TEXTRON FINANCIAL CORPORATION
 
 
     
By:
___________________________
 
Print Name:
___________________________
  Title: ___________________________  
                       



 
 
6

--------------------------------------------------------------------------------


 
 
ACKNOWLEDGEMENT OF GUARANTORS


           The undersigned guarantors acknowledge that Agent and Lender have no
obligation to provide them with notice of, or to obtain their consent to, the
terms of the foregoing.  The undersigned guarantors nevertheless (i) acknowledge
and agree to the terms and conditions of this Amendment; (ii) acknowledge that
their guarantees remain fully valid, binding, and enforceable; and (iii) waive
any and all defenses, claims, counterclaims, and offsets which they may have
against Agent or Lender or both through the date of this Amendment.
 
AGREED AND ACKNOWLEDGED:
         
By:
 
Witness:
Print Name: Morry Rubin 
 
Print Name:
     
By:  
 
Witness:
Print Name: Brad Bernstein
 
Print Name:
            ANCHOR FUNDING SERVICES, INC.           By:     Witness: Print
Name:     Print Name: Print Title:    

 
 


 



                                                      
                                                                                               




                                                    
                                                                                                


7


                                                    
                                                              
                                                                
 

